         Case
          Case7:19-cv-11681-CS
               7:19-cv-11681-CS Document
                                 Document25-1 Filed01/28/21
                                          26 Filed  01/28/21 Page
                                                              Page11ofof11




EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
STEFANY SAFIER,                                         :
                                                        : Index No. 7:19-cv-11681
                       Plaintiff,                       :
                                                        :
         -against-                                      :
                                                        :
THE PRUDENTIAL INSURANCE                                :
COMPANY OF AMERICA,                                     :
                                                        :
                       Defendant.
                                                        :
                                                        X
-------------------------------------------------------
                        XXXXXXXXX
                         [PROPOSED] AMENDED SCHEDULING ORDER

       The Court’s September 8, 2020 scheduling order is AMENDED as follows:

       1.      Defendant The Prudential Insurance Company of America has until February 22,
2021 to serve its: (a) combined cross-motion for summary judgment and opposition to Plaintiff
Stefany Safier’s motion for summary judgment; and (b) opposition to Plaintiff’ motion to admit
evidence outside the administrative record.

       2.      Plaintiff has until March 5, 2021 to serve her: (a) combined opposition to
Defendant’s cross-motion and reply in support of her summary judgment motion; and (b) reply
in support of her motion to admit evidence outside the administrative record.

       3.     Defendant has until March 19, 2021 to serve its reply in support of its cross-
motion for summary judgment.

        Per the parties’ agreement, the “bundling” rule applies. Accordingly, papers relating to
these motions will be served but not “filed” until the motions are fully-briefed. Upon conclusion
of briefing, each party will file their own briefs and supporting papers with the Court, and will
each provide the Court with a complete set of courtesy copies of their own papers.


                                                             SO ORDERED:


                                                             ______________________________  1/28/21
                                                                 Hon. Cathy Seibel, U.S.D.J.
